NICHOLS, Justice.
This controversy over whether the Plaintiff, David Strater, is liable to the Defendant, Town of York, for a $10 harbor usage fee comes here on appeal from a judgment of the Superior Court (York County), declaring both that the harbor fee is constitutionally and statutorily permitted and that the fee is reasonable in amount. We affirm that judgment.
The town derives its authority to regulate its harbor and to impose this fee from the broad powers conferred by 30 M.R.S.A. § 1917 (1978).1 The Plaintiff’s primary assertion that this is a tax imposed upon him, and not a fee, avails him nothing. We have heretofore drawn the distinction between a tax and a fee: taxes are primarily intended to raise revenue while license fees, such as this $10 fee, are part of a regulatory scheme and are intended to cover costs of administering such a program under the police power of government. Board of Overseers of the Bar v. Lee, 422 A.2d 998, 1004 (Me.1980).2 It is clear that this harbor usage fee falls in the latter category.
Secondarily, the Plaintiff contends that even if this be a fee the levy upon him is unreasonable in amount. There is nothing at all in the meagre record before us that portrays an unreasonable charge.
The entry is:
Judgment affirmed.
All concurring.

. See generally Clyde Mallory Lines v. State of Alabama, 296 U.S. 261, 56 S.Ct. 194, 80 L.Ed. 215 (1935); MacNeil v. Chicago Park District, 401 Ill. 556, 564, 82 N.E.2d 452, 456 (1948) (the power to regulate the public use of harbors carries with it the power to require a reasonable fee for such use).


. See also Emerson College v. City of Boston, 391 Mass. 415, 422, 462 N.E.2d 1098, 1104 (1984).